The opinion of the court was delivered by
Woodward, J.
The condition prescribed by the Act of 12th July 1842 is very precise — that the debtor shall “ within thirty days apply by petition to the Court of Common Pleas of the county, or to a judge thereof, if the court shall not within that time he in session, for the benefit of the insolvent laws,” &c. The condition in the bond sued is in the same words.
We are asked to say that these words mean the same as the condition prescribed for insolvent bonds by the Act of 16th June 1836 — “that the debtor shall appear at the next term of the Court of Common Pleas of said county,” &e. It is impossible. To say it, would violate the laws of language as well as the intention of the enactment of 1842. If an application to the next term of court were meant to be sufficient, why was the provision added to guard against the possibility of such a term not occurring within thirty days ?
The fact is, time was made an essential condition of the enfranchisemént of the fraudulent debtor. If he would not apply to the court or a judge within thirty days, imprisonment for debt was not abolished as to him, and to jail he must go. This legislation could not be altered by rules of court and arrangements of business in the Common Pleas. Hence the demurrer was ill, and the judgment must be affirmed.
Judgment affirmed.